department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year year year year year year date date date date date amount amount amount amount amount amount issue whether the internal_revenue_service through the mitigation provisions may correct a supposedly erroneous assessment against the taxpayer conclusion the service can not fashion a remedy based upon the mitigation provisions facts x is the parent company of a number of banks that filed consolidated_returns for tax purposes the affiliated banks use the accrual_method of accounting historically x had claimed as ordinary expenses and deducted on its returns certain loan origination costs referred to as prepaid finders’ fees these fees were payments made by an affiliated bank to automobile boat and other dealers for referring customers the service audited x’s returns for year sec_1 and during the course of the audit the service did not raise loan origination costs as an issue even though x had deducted these costs on date after the close of the audit cycle for year sec_1 and x submitted to the national_office forms application_for change in accounting_method proposing to change from deducting loan origination costs when incurred to capitalizing them over time at the same time x sent forms to the local district_director proposing to change its accounting for loan origination costs for year and subsequent years in date the national_office returned the forms that had been submitted to it informing x that in accordance with announcement 1993_16_irb_9 the service was temporarily suspending its rulings on requests by taxpayers to change their method_of_accounting for loan origination costs on date the service aware that x had submitted forms began an examination of x’s returns for year sec_3 and for those years x had deducted prepaid finders fees in the following amounts year amount year amount and year amount the service determined that the prepaid finders fees were capital expenditures which should not have been treated as ordinary expenses the service accordingly proposed and the taxpayer agreed to capitalize the costs and amortize them over a five-year period for year the service assessed and collected a deficiency of amount for year a deficiency of amount and for year a deficiency of amount these amounts were paid on date the amounts assessed and paid reflect adjustments in addition to those that are the subject of this memorandum in date x claimed that it had audit protection from the finders fee issue for year sec_3 and and asserted that the adjustments for those periods should never have been made x has now filed refund claims for those years however the period of limitations for refund claims for year sec_3 and has run except to the extent payments were made on date again with the exception of these recent payments the period of limitations for making assessments for year sec_3 and has run as well if it assumed that x is correct in asserting that the adjustments for year sec_3 and were improper x is barred from receiving a refund for year and the service is barred from asserting and collecting a deficiency for year your office accepts x’s argument that the adjustments proposed by the service and agreed to by x were improper and has proposed correcting the error as follows first x will file refund claims for year sec_3 and claiming that it was entitled to take ordinary_expense deductions for those years to the extent the periods of limitations remain open the service will allow the claims taking into account the amount of the finders fee deductions previously amortized second the service under the authority of the mitigation provisions sec_1311 - will make an adjustment for year corresponding to the allowed refund claims for year sec_3 and third x will pay the resulting deficiency for year and then file a refund claim this will trigger the service’s right to apply a setoff and result in a collectible deficiency in the amount now barred fourth and finally x in claims for refund for years and will claim the amortization deductions attributable to the finders fees capitalized in year the service will deny the claims on the basis these costs should have been treated as ordinary expenses and deducted in year you assert that this will open_year to the extent that it is now barred law and analysis in limited circumstances the mitigation provisions allow an adjustment to be made in a barred year these provisions are intended to provide a fair and workable formula under which taxpayers and the government would be given relief from the unfair and unjust results occasioned by corrections by final determinations of errors of either the taxpayer or the commissioner of internal revenue or both in connection with proper treatment of items affecting taxable_income and tax_liability in more than one year 78_fsupp_94 ct_cl the mitigation provisions however are not intended to correct all inequities occasioned by the statute_of_limitations 291_f2d_508 9th cir accordingly if the bar of the statute_of_limitations is to be lifted in this case the fair and workable formula of the statute must be followed one limitation on mitigation is stated in sec_1311 this section of the internal_revenue_code limits the errors described in sec_1312 that can be corrected only those errors for which an adjustment is not barred at the time the taxpayer first maintained that it was entitled to a deduction or credit for the tax_year to which a determination under sec_1313 such as the final disposition of a claim_for_refund relates can be corrected under sec_1311 turning to the facts of this case specifically to the fourth part of your proposal x has yet to claim a refund for years and so at this time there is no determination for those years if x claims a refund for amortization deductions in years and and the service rejects x’s claims there will be a determination for those years a determination that for the sake of discussion we will presume is described in sec_1312 as we have noted correction of the error described in that code section is permissible if and only if the limitation stated in sec_1311 is satisfied that limitation cannot be satisfied here because year the year in which the supposed error was made is now barred and no claim has been made for years and in other words sec_1311 prevents the service from refunding a barred but otherwise allowable deduction for year we understand that by this you do not mean the correct_tax treatment of the finders fees is ordinary rather because of announcement x’s treatment should not have been altered it is thus not possible to unravel completely the adjustments proposed and agreed to for year the mitigation provisions which make the statute_of_limitations somewhat pliable cannot do so for year we will not separately consider the effect of the mitigation provisions on year sec_3 and because your office has proposed an integrated solution for year sec_3 and not a partial solution for some but not all of those years if you have further questions please call
